The presiding judge being of opinion that the offense charged in the indictment was not within the act of Assembly giving the Superior Courts jurisdiction of offenses committed by slaves, as the punishment could not, upon conviction, extend to life, refused to put the prisoners to answer the charge, and ordered the indictment to be quashed. Whereupon Mr. Solicitor Miller, for the State, appealed to this Court. *Page 337 
It is only upon a second conviction of the offense stated in the indictment that the punishment of death is annexed to it; and it is consequently triable in the county court according to the act of 1793, ch. 381. The Superior Courts obtain jurisdiction under the act of 1816 only where the offense is so charged as to appear upon the face of the indictment to be punishable with death. It would be vain to try the prisoner first, and then to consider whether he was liable to punishment. This was settled in S. v. Adam, ante, 188. The court acted correctly in refusing to put the prisoners to answer     (618) the charge.
PER CURIAM.                                        Affirmed.